--------------------------------------------------------------------------------

Social Media / Web Marketing Agreement

 

This Social Media and Marketing Agreement (the “Agreement”) is made and
effective April 1, 2014.

BETWEEN:

Stuart Gray (the "Marketer / Developer"), is an individual located in British
Columbia, Canada, with head office located at:

     

980 Skeena Drive

 

Kelowna, BC V1V 2K7

 

Canada

    AND:

Enertopia Corp. (“Enertopia” the "Customer"), a corporation organized and
existing under the laws of the British Columbia, Canada with its head office
located at:

     

Suite 950 – 1130 West Pender Street

 

Vancouver BC, V6E 4A4


1.

BACKGROUND INFORMATION

      A.

The Marketer / Developer is in the business of designing and marketing and has
experience in Social Media, Media and Marketing.

      B.

The Customer wishes to have a social media presence and to make such a presence
available through the Internet.

      C.

The customer, Enertopia is the current registered owner of the Internet domain
name www.enertopia.com which may be linked to social media, related landing
pages.

NOW THEREFORE, in consideration of the covenants set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to the following:

2. CREATION AND MARKETING    

2.1 Engagement of Developer

Customer hereby engages the services of the Developer / Marketer for the purpose
of design, creating and marketing services. This includes but not limited to
marketing services related to Social Media in Face Book and Twitter. In addition
Developer / Marketer may arrange media related coverage.

 

 

2.2 Developer Created Content

The Customer shall be responsible for delivering all Content. Social Media
content will only be used from the Company’s Website. www.enertopia.com or be
approved by the Company President.

 

 

2.3 Form of Delivery

Social Media related groups will be provided to Enertopia. Some of the content
sent out to social media members may also be provided to Enertopia or affiliated
parties upon request.


--------------------------------------------------------------------------------


3.

COMPENSATION FOR DEVELOPMENT / MARKETING SERVICES

    3.1    Development / Marketing Fee In consideration of the services to be
performed by the Developer / Marketer hereunder, Enertopia Corp. “The Customer”
shall pay to Developer / Marketer a total fee (“Development Fee”) equal to
$15,000 USD, which shall be payable as set forth in the Schedule of Payment
referred to in Section 3.2, below.     3.2    Schedule of Payments Customer
shall pay to Developer / Marketer, upon execution of this Agreement, an amount
equal to three payments of $5,000.00 USD per month for Developer / Marketers
services provided hereunder.     3.3    Option Grant Granting of 100,000 options
of Enertopia Corp. vesting immediately.


4.

PROPRIETARY RIGHTS TO WEBSITE

   

Creation of Website As A Work For Hire

The Developer / Marketer hereby agrees that all materials that are part of any
direct Enertopia Social Media pages and that are created by the Developer,
including but not limited to content, text, graphics, and logos, are property of
Enertopia.

    5.

DEVELOPER REPRESENTATIONS AND WARRANTIES

Developer makes the following representations and warranties to the Customer:

Sole and exclusive creator
Developer / Marketer will be the sole and exclusive creator of the Social Media
Content and has not created any such materials as a joint work with any other
party, through independent contractors, or in any other way that would give any
other party any rights in and to the Content.

6.

CONFIDENTIALITY COVENANTS

      A.

The parties acknowledge and agree that during the course of the relationship
contemplated hereby that they are likely to come into contact and gain knowledge
and access to information and materials that the other party deems to be
confidential, proprietary or of strategic importance. The parties each agree
that they shall maintain the strictest confidentiality of all such materials
that they receive concerning the other party hereto. They shall not disclose
such confidential information to any other party, shall not use such
confidential information for their own purposes, and they shall protect such
confidential information from disclose using the same or higher standards as
they use to protect their own confidential information.

      B.

The parties agree that confidential information shall be limited to disclosure
within the organization of the recipient to those top management personnel and
developers with a bona fide need to know such information as a necessary part of
their contribution to the performance under this Agreement.

      C.

For purposes of this Agreement, confidential information shall include any and
all information that is of a proprietary, confidential or trade secret nature,
of strategic importance, or is otherwise considered to be confidential or
proprietary by the releasing party.


--------------------------------------------------------------------------------


7.

TERM AND TERMINATION

This Agreement shall commence on the effective date hereof and shall remain in
effect for 90 days thereafter “The Term”.

8.   INDEPENDENT CONTRACTOR STATUS

The parties agree that Developer / Marketer shall be an independent contractor
and not an agent, employee or representative of Customer. Enertopia shall have
no right to direct or control the details of the Developer’s work. Developer
shall not receive any fringe benefits or other perquisites that the Customer may
provide to its employees and Developer agrees to be responsible for its own
business overhead and costs of doing business and to furnish (or reimburse
Customer for) all tools and materials necessary to accomplish the services
required of the Developer pursuant to this agreement.

9.   GOVERNING LAW

In interpreting the terms of this Agreement, the parties agree that the laws of
British Columbia of shall be applicable. All suits permitted to be brought in
any court shall be in Vancouver, BC, Canada.

10. ENTIRE AGREEMENT

This Agreement contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supercedes and replaces all prior
discussions, agreements, proposals, understandings, whether orally or in
writing, between the parties related to the subject matter of this Agreement.
This Agreement may be changed, modified or amended only in a written agreement
that is duly executed by authorized representatives of the parties. If any
provisions hereof is deemed to be illegal or unenforceable by a court of
competent jurisdiction, the enforceability of effectiveness of the remainder of
the Agreement shall not be effected and this Agreement shall be enforceable
without reference to the unenforceable provision. No party’s waiver of any
breach or accommodation to the other party shall be deemed to be a waiver of any
subsequent breach.

11. TIME OF THE ESSENCE

Both Parties recognize that time is of the essence in this Agreement and that
the failure to develop / create and deliver the deliverables hereunder in
accordance with the Delivery Schedule shall result in expense and irreparable
damage to the Customer.

12. FORCE MAJEURE

Neither Party shall be deemed in default of this Agreement to the extent that
performance of its obligations or attempts to cure any breach are delayed,
restricted or prevented by reason of any act of God, fire, natural disaster, act
of government, strikes or labor disputes, inability to provide raw materials,
power or supplies, or any other act or condition beyond the reasonable control
of the party in question.

13. PARTIAL INVALIDITY

Should any provision of this Agreement be held to be void, invalid or
inoperative, the remaining provisions of this Agreement shall not be affected
and shall continue in effect and the invalid provision shall be deemed modified
to the least degree necessary to remedy such invalidity.

--------------------------------------------------------------------------------

14. NO WAIVER

The failure of either Party to partially or fully exercise any right or the
waiver by either party of any breach, shall not prevent a subsequent exercise of
such right or be deemed a waiver of any subsequent breach of the same or any
other term of this Agreement.

15. HEADINGS

The section headings contained in this Agreement are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Agreement.

16. COUNTERPARTS

This Agreement may be executed in counterparts, and each of which shall be
deemed an original and all of which together shall constitute one and the same
document

IN WITNESS WHEREOF, the parties hereto have duly entered and executed this
Agreement as of the day and year first above written and represent and warrant
that the party executing this Agreement on their behalf is duly authorized.

STUART GRAY - DEVELOPER / MARKETER   ENERTOPIA CORP / CUSTOMER                  
Authorized Signature   Authorized Signature       STUART GRAY   ROBERT
MCALLISTER     PRESIDENT and CEO


--------------------------------------------------------------------------------